Concurring Opinion by
Mr. Justice Roberts:
Although I concur in the result reached by the majority, I feel its opinion goes far beyond what is required by Community Sports, Inc. v. Denver Ringsby Rockets, Inc., 429 Pa. 565, 240 A. 2d 832 (1968). While the lack of “reasonable grounds” for the preliminary injunction seems apparent, the majority has unnecessarily reviewed the facts in such a light as to virtually foreclose the trial court from deciding whether a permanent injunction should issue.
Notwithstanding the premature factual determination made by the majority on an incomplete record, the trial court should expedite this matter and, on a complete record, make an independent determination of the merits of the case.